HITZ, Associate Justice
(dissenting).
I am unable to concur in the judgment of the court in this case.
While I agree that the appellant was treated with much harshness in view of the event, for which she may well have a cause of action against the complaining witness or the police authorities, I see nothing in the evidence received or proffered sufficient to render the defendant below responsible for the occurrence.
Several minor questions were attempted here, but they mainly concerned rulings of the trial judge in reasonable restraint of fishing excursions, which were clearly within his discretion.
But the ease turned on his refusal to permit the plaintiff to testify as to what the detective officer from police headquarters said and did to her after the owner of the ring had complained to him at headquarters of its supposed theft.
After the customer discovered the disappearance of her ring, the matter was called to the attention of Mrs. Stewart, manager of the manicuring department, and of Mr. Evans, the store detective in the store.
Mrs. Stewart told the plaintiff to go back to her work and not to worry; Mr. Evans told her to go back to work and not leave the room, all of which she apparently did.
Shortly thereafter the customer and Mr. Evans went to police headquarters together, where they saw Detective O’Day, who gave the following clear aeeo.unt of their interview:
“Mr. Evans told witness at headquarters that this woman with him ‘lost some jewelry down in the store and he wanted me to — impressed upon me the Hecht Company had nothing at all to do with it.’
“Q. Repeat as nearly as you can what was said ? A. He said, ‘This woman wants to report a ring that she claims has been stolen from her while having her hands manicured.’ I took the report and went to the Hecht Company—
“Q. Was that all that he said to you? A. Yes, sir.
“Q.. Now you also said a minute ago he tried to impress upon you. Tell us what he said. A. He said, ‘You know Hecht & Company ain’t making this complaint, we ain’t in this at all.’ ”
Detective O’Day then had a further conversation with the customer, concerning which the reeord is silent, and three quarters of an hour thereafter went to the Hecht store.
A little later Mrs. Stewart told the plaintiff to go down to the manager’s office, where she went alone, and where she found detective O’Day, to whom she talked, thinking he was the manager, and who later arrested her.
The plaintiff was then asked what Mr. O’Day said and did to her, but the court declined to admit such testimony on the ground *330that the plaintiff had not yet shown any connection of the defendant, Heeht Company, with the arrest; whereupon the plaintiff made the following tender of testimony:
“Plaintiff went to the office of the manager where she saw a man who told her he was Mr. O’Day from police headquarters. He took her in a room and asked her about the matter and she told him what she had told Mr. Evans. He then came out of the room and told her to go and get her hat and coat. One of the young ladies in the office of the general manager of the Hecht Company, whose name plaintiff does not know, came out of the office and went with her to the cloak room and stayed by her while she put on her coat and hat and walked with her from that room back to where Mr. ■ O’Day was. She then accompanied Mr. O’Day to police headquarters where she was again asked about the transaction. She was then locked up. * * *”
If all this tendered testimony had been received and added to the testimony given, it would still fall far short of establishing the liability of the defendant for what was done.
The plaintiff declined to offer anything further, and a verdict was directed for the defendant under the rule long ago established by this court in Prigg v. Lansburgh, 5 App. D. C., at page 37, where it was said:
“3. The court did not err in directing the the return of a verdict for the defendants upon the evidence submitted by the plaintiff. This evidence is stated with sufficient fullness in the preliminary statement and need not be repeated. Without intending to intimate an opinion as regards the guilt or innocence of the appellant of the offense charged against him, or to decide that there was probable' cause for his prosecution, we hold that there is not sufficient evidence in the record to warrant a finding that .the appellees actually arrested the appellant or commanded or requested the officer, Raff, to do it. It is true that the facts were reported to Police Headquarters, and Raff came to investigate them. He heard the statements, examined the accused and made the arrest. There is no evidence to show that he did so at the request or under the persuasion of appellees, or any one of them, and the reasonable inference from all the evidence is that he made the arrest in the exercise of the discretion conferred upon him, according to the evidence of the chief of police.
“Mere information to the officers of the law by a citizen tending to show that an offense has been committed and that some person named may be suspected of its commission, is not sufficient, of itself, to warrant the inference that the informer or his agents participated in the unlawful arrest and imprisonment of the accused by the officer.”
To increase the hazard of a citizen reporting a suspected crime to the public authorities is not in the publie interest, but the present decision extends that hazard to the bystanders, even while they protest.
I think the judgment should be affirmed.